Exhibit 10.6

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

 

among

 

GM FINANCIAL CONSUMER AUTOMOBILE RECEIVABLES TRUST 2020-4,

Issuer

 

AMERICREDIT FINANCIAL SERVICES, INC.

D/B/A GM FINANCIAL,

Servicer

 

and

 

CLAYTON FIXED INCOME SERVICES LLC,

Asset Representations Reviewer

 

Dated as of October 14, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   Section 1.1.     

Definitions

     1   Section 1.2.     

Additional Definitions

     1  

ARTICLE II ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

     2   Section 2.1.     

Engagement; Acceptance

     2   Section 2.2.     

Confirmation of Status

     3  

ARTICLE III ASSET REPRESENTATIONS REVIEW PROCESS

     3   Section 3.1.     

Asset Review Notices

     3   Section 3.2.     

Identification of Asset Review Receivables

     3   Section 3.3.     

Asset Review Materials

     3   Section 3.4.     

Performance of Asset Reviews

     3   Section 3.5.     

Asset Review Reports

     4   Section 3.6.     

Asset Review Representatives

     4   Section 3.7.     

Dispute Resolution

     5   Section 3.8.     

Limitations on Asset Review Obligations

     5  

ARTICLE IV ASSET REPRESENTATIONS REVIEWER

     6   Section 4.1.     

Representations and Warranties

     6   Section 4.2.     

Covenants

     7   Section 4.3.     

Fees and Expenses

     8   Section 4.4.     

Limitation on Liability

     9   Section 4.5.     

Indemnification

     9   Section 4.6.     

Right to Audit

     10   Section 4.7.     

Delegation of Obligations

     10   Section 4.8.     

Confidential Information

     10   Section 4.9.     

Security and Safeguarding Information

     12  

ARTICLE V . RESIGNATION AND REMOVAL

     14   Section 5.1.     

Resignation and Removal of Asset Representations Reviewer

     14   Section 5.2.     

Engagement of Successor

     15   Section 5.3.     

Merger, Consolidation or Succession

     15  

ARTICLE VI OTHER AGREEMENTS

     15   Section 6.1.     

Independence of Asset Representations Reviewer

     15   Section 6.2.     

No Petition

     15   Section 6.3.     

Limitation of Liability of Owner Trustee

     16   Section 6.4.     

Termination of Agreement

     16  

ARTICLE VII MISCELLANEOUS PROVISIONS

     16   Section 7.1.     

Amendments

     16   Section 7.2.     

Assignment; Benefit of Agreement; Third Party Beneficiaries

     17   Section 7.3.     

Notices

     17   Section 7.4.     

GOVERNING LAW

     17   Section 7.5.     

Submission to Jurisdiction

     18   Section 7.6.     

No Waiver; Remedies

     18   Section 7.7.     

Severability

     18   Section 7.8.     

Headings

     18   Section 7.9.     

Counterparts and Consent to Do Business Electronically

     18  

SCHEDULES

Schedule A      Representations and Warranties and Procedures to be Performed



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT dated as of October 14, 2020 (this
“Agreement”), among GM FINANCIAL CONSUMER AUTOMOBILE RECEIVABLES TRUST 2020-4, a
Delaware statutory trust (the “Issuer”), AMERICREDIT FINANCIAL SERVICES, INC.
D/B/A GM FINANCIAL, a Delaware corporation (“GM Financial”), in its capacity as
Servicer (in such capacity, the “Servicer”) and CLAYTON FIXED INCOME SERVICES
LLC, a Delaware limited liability company, as Asset Representations Reviewer
(the “Asset Representations Reviewer”).

WHEREAS, in the regular course of its business, GM Financial purchases retail
installment sale contracts secured by new and used automobiles, light-duty
trucks and utility vehicles from motor vehicle dealers.

WHEREAS, in connection with a securitization transaction sponsored by GM
Financial, GM Financial sold a pool of Receivables to AFS SenSub Corp. (the
“Seller”) which, in turn, sold those Receivables to the Issuer.

WHEREAS, the Issuer has granted a security interest in the Receivables to the
Trust Collateral Agent, for the benefit of the Issuer Secured Parties, pursuant
to the Indenture.

WHEREAS, the Issuer has determined to engage the Asset Representations Reviewer
to perform reviews of certain Receivables for compliance with the
representations and warranties made by GM Financial and the Seller about the
Receivables in the pool.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows.

ARTICLE I

DEFINITIONS

Section 1.1.      Definitions.    Capitalized terms that are used but are not
otherwise defined in this Agreement have the meanings assigned to them in the
Sale and Servicing Agreement, dated as of October 14, 2020, by and among the
Issuer, the Seller, the Servicer and Wells Fargo Bank, N.A., as Trust Collateral
Agent.

Section 1.2.      Additional Definitions.    The following terms have the
meanings given below:

“Asset Review” means the performance by the Asset Representations Reviewer of
the testing procedures for each Test and each Asset Review Receivable in
accordance with Section 3.4.

“Asset Review Demand Date” means, for an Asset Review, the date when the Trust
Collateral Agent determines that each of (a) the Delinquency Trigger has
occurred and (b) the required percentage of Noteholders has voted to direct an
Asset Review under Section 7.2(f) of the Indenture.

“Asset Review Fee” has the meaning assigned to such term in Section 4.3(b).



--------------------------------------------------------------------------------

“Asset Review Materials” means, with respect to an Asset Review and an Asset
Review Receivable, the documents and other materials for each Test listed under
“Documents” in Schedule A.

“Asset Review Notice” means the notice from the Trustee to the Asset
Representations Reviewer and the Servicer directing the Asset Representations
Reviewer to perform an Asset Review.

“Asset Review Receivable” means, with respect to any Asset Review, each
Receivable that is not a Liquidated Receivable and with respect to which the
related Obligor failed to make at least 90% of the related Scheduled Receivables
Payment by the date on which it was due and, as of the last day of the
Collection Period prior to the date the related Asset Review Notice was
delivered, remained unpaid for 60 days or more from the original payment due
date.

“Asset Review Report” means, with respect to any Asset Review, the report of the
Asset Representations Reviewer prepared in accordance with Section 3.5.

“Basic Documents” has the meaning assigned to such term in Section 1.1 of the
Sale and Servicing Agreement.

“Clayton” means Clayton Fixed Income Services LLC.

“Confidential Information” has the meaning assigned to such term in
Section 4.8(a).

“Eligible Asset Representations Reviewer” means a Person that (a) is not an
Affiliate of GM Financial, the Seller, the Servicer, the Trustee, the Trust
Collateral Agent, the Owner Trustee or any of their Affiliates and (b) was not,
and is not an Affiliate of a Person that was, engaged by GM Financial or any
Underwriter to perform any due diligence on the Receivables prior to the Closing
Date.

“Test” has the meaning assigned to such term in Section 3.4(a).

“Test Complete” has the meaning assigned to such term in Section 3.4(c).

“Test Fail” has the meaning assigned to such term in Section 3.4(a).

“Test Pass” has the meaning assigned to such term in Section 3.4(a).

“Trustee” has the meaning assigned to such term in Section 1.1 of the Sale and
Servicing Agreement.

ARTICLE II

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

Section 2.1.      Engagement; Acceptance.  The Issuer hereby engages Clayton to
act as the Asset Representations Reviewer for the Issuer. Clayton accepts the
engagement and agrees to perform the obligations of the Asset Representations
Reviewer on the terms stated in this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.2.      Confirmation of Status.  The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Asset Review
Receivables for compliance with the representations and warranties under the
Basic Documents, except as described in this Agreement, or (b) determining
whether noncompliance with the representations or warranties constitutes a
breach of the Basic Documents.

ARTICLE III

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.1.      Asset Review Notices.  Upon receipt of an Asset Review Notice
from the Trustee in the manner set forth in Section 7.2(f) of the Indenture, the
Asset Representations Reviewer will start an Asset Review. The Asset
Representation Reviewer will have no obligation to start an Asset Review unless
and until an Asset Review Notice is received. Any Asset Review Notice is to be
sent pursuant to Section 12.3(a) of the Sale and Servicing Agreement.

Section 3.2.      Identification of Asset Review Receivables.  Within ten
(10) Business Days of receipt of an Asset Review Notice, the Servicer will
deliver to the Asset Representations Reviewer and the Trustee a list of the
related Asset Review Receivables.

Section 3.3.      Asset Review Materials.

(a)      Access to Asset Review Materials.  The Servicer will give the Asset
Representations Reviewer access to the Asset Review Materials for all of the
Asset Review Receivables within sixty (60) days of receipt of the Asset Review
Notice in one or more of the following ways: (i) by providing access to the
Servicer’s receivables systems, either remotely or at one of the properties of
the Servicer; (ii) by electronic posting to a password-protected website to
which the Asset Representations Reviewer has access; (iii) by providing
originals or photocopies at one of the properties of the Servicer where the
related Receivable Files are located; or (iv) in another manner agreed by the
Servicer and the Asset Representations Reviewer. The Servicer may redact or
remove Non-Public Personal Information (as defined in Section 4.8) from the
Asset Review Materials so long as such redaction or removal does not change the
meaning or usefulness of the Asset Review Materials for purposes of the Asset
Review. Any Asset Review Notice is to be sent pursuant to Section 12.3(a) of the
Sale and Servicing Agreement.

(b)      Missing or Insufficient Asset Review Materials.    If any of the Asset
Review Materials are missing or insufficient for the Asset Representations
Reviewer to perform any Test, the Asset Representations Reviewer will notify the
Servicer promptly, and in any event no less than twenty (20) days before
completing the Asset Review, and the Servicer will have fifteen (15) days to
give the Asset Representations Reviewer access to such missing Asset Review
Materials or other documents or information to correct the insufficiency. If the
missing or insufficient Asset Review Materials have not been provided by the
Servicer within fifteen (15) days, the parties agree that the Asset Review
Receivable will have a Test Fail for the related Test(s) and the Test(s) will be
considered completed and the Asset Review Report will indicate the reason for
the Test Fail.

Section 3.4.      Performance of Asset Reviews.

(a)      Test Procedures. For an Asset Review, the Asset Representations
Reviewer will perform for each Asset Review Receivable the procedures listed
under “Procedures to be

 

3



--------------------------------------------------------------------------------

Performed” in Schedule A for each representation and warranty (each, a “Test”),
using the Asset Review Materials listed for each such Test in Schedule A. For
each Test and Asset Review Receivable, the Asset Representations Reviewer will
determine if the Test has been satisfied (a “Test Pass”) or if the Test has not
been satisfied (a “Test Fail”).

(b)      Asset Review Period.  The Asset Representations Reviewer will complete
the Asset Review of all of the Asset Review Receivables within sixty (60) days
of receiving access to the Asset Review Materials under Section 3.3(a). However,
if additional Asset Review Materials are provided to the Asset Representations
Reviewer in accordance with Section 3.3(b), the Asset Review period will be
extended for an additional thirty (30) days.

(c)      Completion of Asset Review for Certain Asset Review
Receivables.  Following the delivery of the list of the Asset Review Receivables
and before the delivery of the Asset Review Report by the Asset Representations
Reviewer, the Servicer may notify the Asset Representations Reviewer if an Asset
Review Receivable is paid in full by the related Obligor or purchased from the
Issuer by GM Financial, the Seller or the Servicer according to the Basic
Documents. On receipt of any such notice, the Asset Representations Reviewer
will immediately terminate all Tests of the related Asset Review Receivables and
the Asset Review of such Receivables will be considered complete (a “Test
Complete”). In this case, the Asset Review Report will indicate a Test Complete
for the related Asset Review Receivables and the related reason.

(d)      Previously Reviewed Receivable.  If any Asset Review Receivable was
included in a prior Asset Review, the Asset Representations Reviewer will not
perform any Tests on it, but will include the results of the previous Tests in
the Asset Review Report for the current Asset Review.

(e)      Termination of Asset Review.  If an Asset Review is in process and the
Notes will be paid in full on the next Distribution Date, the Servicer will
notify the Asset Representations Reviewer and the Trustee no less than ten
(10) days before that Distribution Date. On receipt of the notice, the Asset
Representations Reviewer will terminate the Asset Review immediately and will
have no obligation to deliver an Asset Review Report.

Section 3.5.      Asset Review Reports.  Within five (5) days of the end of the
Asset Review period under Section 3.4(b), the Asset Representations Reviewer
will deliver to the Issuer, the Servicer and the Trustee an Asset Review Report
indicating for each Asset Review Receivable whether there was a Test Pass or a
Test Fail for each Test, or whether the Asset Review Receivable was a Test
Complete and the related reason. The Asset Review Report will contain a summary
of the Asset Review results to be included in the Issuer’s Form 10-D report for
the Collection Period in which the Asset Review Report is received. The Asset
Representations Reviewer will ensure that the Asset Review Report does not
contain any Non-Public Personal Information.

Section 3.6.      Asset Review Representatives.

(a)      Servicer Representative.  The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Asset Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Asset Review Materials on the Servicer’s receivables systems, obtaining missing
or

 

4



--------------------------------------------------------------------------------

insufficient Asset Review Materials and/or providing clarification of any Asset
Review Materials or Tests.

(b)      Asset Representations Reviewer Representative.    The Asset
Representations Reviewer will designate one or more representatives who will be
available to the Issuer and the Servicer during the performance of an Asset
Review.

(c)      Questions About Asset Review.  The Asset Representations Reviewer will
make appropriate personnel available to respond in writing to written questions
or requests for clarification of any Asset Review Report from the Trustee or the
Servicer until the earlier of (i) the payment in full of the Notes and (ii) one
year after the delivery of the Asset Review Report. The Asset Representations
Reviewer will have no obligation to respond to questions or requests for
clarification from Noteholders or any other Person and will direct such Persons
to submit written questions or requests to the Trustee.

Section 3.7.      Dispute Resolution.  If an Asset Review Receivable that was
reviewed by the Asset Representations Reviewer is the subject of a dispute
resolution proceeding under Section 3.13 of the Sale and Servicing Agreement,
the Asset Representations Reviewer will participate in the dispute resolution
proceeding on request of a party to the proceeding. The reasonable out-of-pocket
expenses of the Asset Representations Reviewer for its participation in any
dispute resolution proceeding will be considered expenses of the requesting
party for the dispute resolution and will be paid by a party to the dispute
resolution as determined by the mediator or arbitrator for the dispute
resolution according to Section 3.13 of the Sale and Servicing Agreement;
provided, however, if such amounts are paid by the Trustee or the Trust
Collateral Agent and are not reimbursed by directing Noteholders, the Trustee or
Trust Collateral Agent, as applicable, shall be reimbursed by the Issuer
pursuant to Section 5.7(a)(ii) of the Sale and Servicing Agreement without
counting toward the calculation of any cap on fees, expenses or indemnities
thereunder. If not paid by a party to the dispute resolution, the expenses will
be reimbursed by the Issuer according to Section 4.3(d).

Section 3.8.      Limitations on Asset Review Obligations.

(a)      Asset Review Process Limitations.  The Asset Representations Reviewer
will have no obligation:

(i)      to determine whether a Delinquency Trigger has occurred or whether the
required percentage of Noteholders has voted to direct an Asset Review under the
Indenture, and is entitled to rely on the information in any Asset Review Notice
delivered by the Trustee;

(ii)      to determine which Receivables are subject to an Asset Review, and is
entitled to rely on the lists of Asset Review Receivables provided by the
Servicer;

(iii)      to obtain or confirm the validity of the Asset Review Materials and
will be entitled to rely on the accuracy and completeness of the Asset Review
Materials;

(iv)      to obtain missing or insufficient Asset Review Materials from any
party or any other source;

 

5



--------------------------------------------------------------------------------

(v)      to take any action or cause any other party to take any action under
any of the Basic Documents or otherwise to enforce any remedies against any
Person for breaches of representations or warranties about the Asset Review
Receivables;

(vi)      to determine the reason for the delinquency of any Asset Review
Receivable, the creditworthiness of any Obligor, the overall quality of any
Asset Review Receivable or the compliance by the Servicer with its covenants
with respect to the servicing of such Asset Review Receivable; or

(vii)       to establish cause, materiality or recourse for any failed Test as
described in Section 3.4.

(b)      Testing Procedure Limitations.  The Asset Representations Reviewer will
only be required to perform the testing procedures listed under “Procedures to
be Performed” in Schedule A, and will have no obligation to perform additional
procedures on any Asset Review Receivable or to provide any information other
than an Asset Review Report indicating for each Asset Review Receivable whether
there was a Test Pass or a Test Fail for each Test, or whether the Asset Review
Receivable was a Test Complete and the related reason. However, the Asset
Representations Reviewer may provide additional information about any Asset
Review Receivable that it determines in good faith to be material to the Asset
Review.

ARTICLE IV

ASSET REPRESENTATIONS REVIEWER

Section 4.1.      Representations and Warranties .

(a)      Representations and Warranties.  The Asset Representations Reviewer
represents and warrants to the Issuer as of the date of this Agreement:

(i)      Organization and Qualification.  The Asset Representations Reviewer is
duly organized and validly existing as a limited liability company in good
standing under the laws of Delaware. The Asset Representations Reviewer is
qualified as a limited liability company in good standing and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its properties or the conduct of its activities requires the
qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Asset Representations Reviewer’s ability to
perform its obligations under this Agreement.

(ii)      Power, Authority and Enforceability.  The Asset Representations
Reviewer has the power and authority to execute, deliver and perform its
obligations under this Agreement. The Asset Representations Reviewer has
authorized the execution, delivery and performance of this Agreement. This
Agreement is the legal, valid and binding obligation of the Asset
Representations Reviewer enforceable against the Asset Representations Reviewer,
except as may be limited by insolvency, bankruptcy, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles.

(iii)      No Conflicts and No Violation.      The completion of the
transactions contemplated by this Agreement and the performance of the Asset
Representations Reviewer’s

 

6



--------------------------------------------------------------------------------

obligations under this Agreement will not (A) conflict with, or be a breach or
default under, any indenture, agreement, guarantee or similar agreement or
instrument under which the Asset Representations Reviewer is a party, (B) result
in the creation or imposition of any Lien on any of the assets of the Asset
Representations Reviewer under the terms of any indenture, agreement, guarantee
or similar agreement or instrument, (C) violate the organizational documents of
the Asset Representations Reviewer or (D) violate any law or, to the Asset
Representations Reviewer’s knowledge, any order, rule or regulation that applies
to the Asset Representations Reviewer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Asset Representations Reviewer, in each case, which
conflict, breach, default, Lien or violation would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.

(iv)      No Proceedings.  To the Asset Representations Reviewer’s knowledge,
there are no proceedings or investigations pending or threatened in writing
before any court, regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over the Asset Representations Reviewer or
its properties: (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the completion of any of the transactions contemplated by this Agreement
or (C) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under, or the validity or enforceability of, this
Agreement.

(v)      Eligibility.    The Asset Representations Reviewer is an Eligible Asset
Representations Reviewer.

(b)      Notice of Breach.  On discovery by the Asset Representations Reviewer,
the Issuer, the Trustee or the Servicer of a material breach of any of the
representations and warranties in Section 4.1(a), the party discovering such
breach will give prompt notice to the other parties.

Section 4.2.      Covenants.  The Asset Representations Reviewer covenants and
agrees that:

(a)      Eligibility.  It will notify the Issuer and the Servicer promptly if it
is not, or on the occurrence of any action that would result in it not being, an
Eligible Asset Representations Reviewer.

(b)      Review Systems.    It will maintain business process management and/or
other systems necessary to ensure that it can perform each Test and, on
execution of this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Asset
Review Receivable and the related Asset Review Materials to be individually
tracked and stored as contemplated by this Agreement.

(c)      Personnel. It will maintain adequate staff that is properly trained to
conduct Asset Reviews as required by this Agreement. The Asset Representations
Reviewer, at its discretion, may utilize the services of third parties,
affiliates, and agents (“Agents”) to provide any Asset Review under this
Agreement; provided, however, that the Asset Representations Reviewer has
entered into confidentiality agreements with such Agents (or such Agents are
otherwise bound by

 

7



--------------------------------------------------------------------------------

confidentiality obligations) the provisions of which are no less protective than
those set forth in this Agreement. Any such Agent must be approved by Servicer
prior to engaging in any Asset Review under this Agreement. The Asset
Representations Reviewer shall be responsible to Servicer for the Asset Reviews
provided by its Agents to the same extent as if provided by the Asset
Representations Reviewer under this Agreement. Servicer agrees to look solely to
the Asset Representations Reviewer and not to any Agent for satisfaction of any
claims the Servicer may have arising out of this Agreement or due to the
performance or non-performance of Services.

(d)      Changes to Personnel. It will promptly notify Servicer in the event
that it undergoes significant management or staffing changes which would
negatively impact its ability to fulfill its obligations under this Agreement.

(e)      Maintenance of Asset Review Materials.    It will maintain copies of
any Asset Review Materials, Asset Review Reports and other documents relating to
an Asset Review, including internal correspondence and work papers, for a period
of two years after the termination of this Agreement.

Section 4.3.      Fees and Expenses.

(a)      Annual Fee.    The Issuer will, or will cause the Servicer to, pay the
Asset Representations Reviewer, as compensation for agreeing to act as the Asset
Representations Reviewer under this Agreement, an annual fee in the amount of
$5,000. The annual fee will be paid on the Closing Date and on each anniversary
of the Closing Date until this Agreement is terminated, payable pursuant to the
priority of payments in Section 5.7 of the Sale and Servicing Agreement or
Section 5.6(a) of the Indenture, as applicable.

(b)      Asset Review Fee.  Following the completion of an Asset Review and the
delivery to the Trustee of the Asset Review Report, or the termination of an
Asset Review according to Section 3.4(e), and the delivery to the Servicer of a
detailed invoice, the Asset Representations Reviewer will be entitled to a fee
of up to $250 for each Asset Review Receivable for which the Asset Review was
started (the “Asset Review Fee”). However, no Asset Review Fee will be charged
for any Asset Review Receivable which was included in a prior Asset Review or
for which no Tests were completed prior to the Asset Representations Reviewer
being notified of a termination of the Asset Review according to Section 3.4(e).
If the detailed invoice is submitted on or before the first day of a month, the
Asset Review Fee will be paid by the Issuer pursuant to the priority of payments
in Section 5.7 of the Sale and Servicing Agreement or Section 5.6(a) of the
Indenture, as applicable starting on or before the Distribution Date in that
month. However, if an Asset Review is terminated according to Section 3.4(e),
the Asset Representations Reviewer must submit its invoice for the Asset Review
Fee for the terminated Asset Review no later than five (5) Business Days before
the final Distribution Date in order to be reimbursed no later than the final
Distribution Date. To the extent that such amounts were not previously paid by
the Servicer or any other party, upon receipt of a detailed invoice, the Asset
Representations Reviewer shall be entitled to payment by the Servicer of
incurred but otherwise unpaid Asset Review Fees.

(c)      Reimbursement of Travel Expenses.  If the Servicer provides access to
the Asset Review Materials at one of its properties, the Issuer will, or will
cause the Servicer to, reimburse the Asset Representations Reviewer for its
reasonable travel expenses incurred in connection with

 

8



--------------------------------------------------------------------------------

the Asset Review upon receipt of a detailed invoice, payable pursuant to the
priority of payments in Section 5.7 of the Sale and Servicing Agreement or
Section 5.6(a) of the Indenture, as applicable. To the extent that such amounts
were not previously paid by the Servicer or any other party, upon receipt of a
detailed invoice, the Asset Representations Reviewer shall be entitled to
payment by the Servicer of incurred but otherwise unpaid travel expenses.

(d)      Dispute Resolution Expenses.  If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.7 and the
reasonable out-of-pocket expenses it incurs in participating in the proceeding
are not paid by a party to the dispute resolution within ninety (90) days of the
end of the proceeding, the Issuer will reimburse the Asset Representations
Reviewer for such expenses upon receipt of a detailed invoice, payable pursuant
to the priority of payments in Section 5.7 of the Sale and Servicing Agreement
or Section 5.6(a) of the Indenture, as applicable. To the extent that such
amounts were not previously paid by the Servicer or any other party, upon
receipt of a detailed invoice, the Asset Representations Reviewer shall be
entitled to payment by the Servicer of incurred but otherwise unpaid expenses.

Section 4.4.      Limitation on Liability.    The Asset Representations Reviewer
will not be liable to any person for (i) any action taken, or not taken, in good
faith under this Agreement, (ii) for errors in judgment or (iii) for any errors
contained in the Asset Review Materials. However, the Asset Representations
Reviewer will be liable for its willful misconduct, bad faith or negligence in
performing its obligations under this Agreement. In no event shall either party
be liable to the other party for any incidental, special, indirect, punitive,
exemplary or consequential damages.

Section 4.5.      Indemnification

(a)      Indemnification by Asset Representations Reviewer.  The Asset
Representations Reviewer will indemnify each of the Issuer, the Seller, the
Servicer, the Owner Trustee, the Trust Collateral Agent and the Trustee (both in
its individual capacity and in its capacity as Trustee on behalf of the
Noteholders) and their respective directors, officers, employees and agents for
all costs, expenses, losses, damages and liabilities resulting from (i) the
willful misconduct, fraud, bad faith or negligence of the Asset Representations
Reviewer in performing its obligations under this Agreement; (ii) the Asset
Representations Reviewer’s breach of any of its representations or warranties or
other obligations under this Agreement; (iii) its breach of confidentiality
obligations or (iv) any third party intellectual property claim. The Asset
Representations Reviewer’s obligations under this Section 4.5 will survive the
termination of this Agreement, the termination of the Issuer and the resignation
or removal of the Asset Representations Reviewer.

(b)      Indemnification of Asset Representations Reviewer.  The Issuer will, or
will cause the Servicer to, indemnify the Asset Representations Reviewer and its
officers, directors, employees and agents, for all costs, expenses, losses,
damages and liabilities resulting from the performance of its obligations under
this Agreement (including the costs and expenses of defending itself against any
loss, damage or liability), but excluding any cost, expense, loss, damage or
liability resulting from (i) the Asset Representations Reviewer’s willful
misconduct, bad faith or negligence or (ii) the Asset Representations Reviewer’s
breach of any of its representations or warranties in this Agreement. The Issuer
acknowledges and agrees that its obligation to indemnify the Asset
Representations Reviewer in accordance with this Agreement shall survive
termination of this

 

9



--------------------------------------------------------------------------------

Agreement. To the extent that such indemnities owed to the Asset Representations
Reviewer were not previously paid by the Servicer or any other party, upon
receipt of a detailed invoice, the Asset Representations Reviewer shall be
entitled to payment by the Servicer of such incurred but otherwise unpaid
indemnities.

Section 4.6.      Right to Audit.  During the term of this Agreement and not
more than once per year (unless circumstances warrant additional audits as
described below), Servicer may audit the Asset Representations Reviewer’s
policies, procedures and records that relate to the performance of the Asset
Representation Reviewer under this Agreement to ensure compliance with this
Agreement upon at least 10 business days’ notice. Notwithstanding the foregoing,
the parties agree that Servicer may conduct an audit at any time, in the event
of (i) audits required by Servicer’s governmental or regulatory authorities,
(ii) investigations of claims of misappropriation, fraud, or business
irregularities of a potentially criminal nature, or (iii) Servicer reasonably
believes that an audit is necessary to address a material operational problem or
issue that poses a threat to Servicer’s business.

Section 4.7.      Delegation of Obligations.  Subject to the terms of
Section 4.2(c) of this Agreement, the Asset Representations Reviewer may not
delegate or subcontract its obligations under this Agreement to any Person
without the consent of the Issuer and the Servicer.

Section 4.8.      Confidential Information.

(a)      Definitions.

(i)      In performing its obligations pursuant to this Agreement, the parties
may have access to and receive disclosure of certain Confidential Information
about or belonging to the other, including but not limited to marketing
philosophy, strategies (including tax mitigation strategies), techniques, and
objectives; advertising and promotional copy; competitive advantages and
disadvantages; financial results; technological developments; loan evaluation
programs; customer lists; account information, profiles, demographics and
Non-Public Personal Information (defined below); credit scoring criteria,
formulas and programs; research and development efforts; any investor,
financial, commercial, technical or scientific information (including, but not
limited to, patents, copyrights, trademarks, service marks, trade names and
dress, and applications relating to same, trade secrets, software, code,
inventions, know-how and similar information) and any and all other business
information (hereinafter “Confidential Information”).

(ii)      “Non-Public Personal Information” shall include all Personally
Identifiable Financial Information in any list, description or other grouping of
consumers/customers, and publicly available information pertaining to them, that
is derived using any Personally Identifiable Financial Information that is not
publicly available, and shall further include all Non-Public Personal
Information as defined by Federal regulations implementing the
Gramm-Leach-Bliley Act, as amended from time to time, and any state statutes or
regulations governing this agreement.

(iii)      “Personally Identifiable Financial Information” means any information
a consumer provides to a party in order to obtain a financial product or
service, any information

 

10



--------------------------------------------------------------------------------

a party otherwise obtains about a consumer in connection with providing a
financial product or service to that consumer, and any information about a
consumer resulting from any transaction involving a financial product or service
between a party and a consumer. Personally Identifiable Financial Information
may include, without limitation, a consumer’s first and last name, physical
address, zip code, e-mail address, phone number, Social Security number, birth
date, account number and any information that identifies, or when tied to the
above information may identify, a consumer.

(b)      Use of Confidential Information.    The parties agree that during the
term of this Agreement and thereafter, Confidential Information is to be used
solely in connection with satisfying their obligations pursuant to this
Agreement, and that a party shall neither disclose Confidential Information to
any third party, nor use Confidential Information for its own benefit, except as
may be necessary to perform its obligations pursuant to this Agreement or as
expressly authorized in writing by the other party, as the case may be.

Neither party shall disclose any Confidential Information to any other persons
or entities, except on a “need to know” basis and then only: (i) to their own
employees and Agents (as defined below); (ii) to their own accountants and legal
representatives, provided that any such representatives shall be subject to
subsection (d) below; (iii) to their own affiliates, provided that such
affiliates shall be restricted in use and redisclosure of the Confidential
Information to the same extent as the parties hereto. “Agents”, for purposes of
this Section, mean each of the parties’ advisors, directors, officers,
employees, contractors, consultants affiliated entities (i.e., an entity
controlling, controlled by, or under common control with a party), or other
agents. If and to the extent any Agent of the recipient receive Confidential
Information, such recipient party shall be responsible for such Agent’s full
compliance with the terms and conditions of this Agreement and shall be liable
for any such Agent’s non-compliance.

(c)      Compelled Disclosure.  If a subpoena or other legal process seeking
Confidential Information is served upon either party, such party will, to the
extent not prohibited by law, rule or order, notify the other immediately and,
to the maximum extent practicable prior to disclosure of any Confidential
Information, will, at the other’s request and reasonable expense, cooperate in
any lawful effort to contest the legal validity of such subpoena or other legal
process. The restrictions set forth herein shall apply during the term and after
the termination of this Agreement. All Confidential Information furnished to the
Asset Representations Reviewer or Servicer, as the case may be, or to which the
Asset Representations Reviewer or Servicer gains access in connection with this
Agreement, is the respective exclusive property of the disclosing party.

(d)      Use by Agents, Employees, Subcontractors.    The parties shall take
reasonable measures to prevent its Agents, employees and subcontractors from
using or disclosing any Confidential Information, except as may be necessary for
each party to perform its obligations pursuant to this Agreement. Such measures
shall include, but not be limited to, (i) education of such Agents, employees
and subcontractors as to the confidential nature of the Confidential
Information; and (ii) securing a written acknowledgment and agreement from such
Agents, employees and subcontractors that the Confidential Information shall be
handled only in accordance with provisions no less restrictive than those
contained in this Agreement. This provision shall survive termination of this
Agreement.

 

11



--------------------------------------------------------------------------------

(e)      Remedies.    The parties agree and acknowledge that in order to prevent
the unauthorized use or disclosure of Confidential Information, it may be
necessary for a party to seek injunctive or other equitable relief, and that
money damages may not constitute adequate relief, standing alone, in the event
of actual or threatened disclosure of Confidential Information. In addition, the
harmed party shall be entitled to all other remedies available at law or equity
including injunctive relief.

(f)      Exceptions.  Confidential Information shall not include, and this
Agreement imposes no obligations with respect to, information that:

  (i)    is or becomes part of the public domain other than by disclosure by a
Party or its Agents in violation of this Agreement;

  (ii)    was disclosed to a Party prior to the Effective Date without a duty of
confidentiality;

  (iii)    is independently developed by a Party outside of this Agreement and
without reference to or reliance on any Confidential Information of the other
Party; or

  (iv)    was obtained from a third party not known after reasonable inquiry to
be under a duty of confidentiality.

The foregoing exceptions shall not apply to any Non-Public Personal Information
or Personally Identifiable Financial Information, which shall remain
confidential in all circumstances, except as required or permitted to be
disclosed by applicable law, statute, or regulation.

(g)      Return of Confidential Information.  Subject to Section 4.2(e) of this
Agreement, upon the request of a party, the other party shall return all
Confidential Information to the other; provided, however, (i) each party shall
be permitted to retain copies of the other party’s Confidential Information
solely for archival, audit, disaster recovery, legal and/or regulatory purposes,
and (ii) neither party will be required to search archived electronic back-up
files of its computer systems for the other party’s Confidential Information in
order to purge the other party’s Confidential Information from its archived
files; provided further, that any Confidential Information so retained will
(x) remain subject to the obligations and restrictions contained in this
Agreement, (y) will be maintained in accordance with the retaining party’s
document retention policies and procedures, and (z) the retaining party will not
use the retained Confidential Information for any other purpose.

Section 4.9.      Security and Safeguarding Information

(a)      Confidential Information that contains Non-Public Personal Information
about customers is subject to the protections created by the Gramm-Leach-Bliley
Act of 1999 (the “Act”) and under the standards for safeguarding Confidential
Information, 16 CFR Part 314 (2002) adopted by Federal Trade Commission (the
“FTC”) (the “Safeguards Rule”). Additionally, state specific laws may regulate
how certain confidential or personal information is safeguarded. The parties
agree with respect to the Non-Public Personal Information to take all
appropriate measures in accordance with the Act, and any state specific laws, as
are necessary to protect the security of the Non-Public Personal Information and
to specifically assure there is no disclosure of the Non-Public

 

12



--------------------------------------------------------------------------------

Personal Information other than as authorized under the Act, and any state
specific laws, and this Agreement.

With respect to Confidential Information, including Non-Public Personal
Information and Personally Identifiable Financial Information as applicable,
each of the parties agrees that:

(i)      It will use commercially reasonable efforts to safeguard and protect
the confidentiality of any Confidential Information and agrees, warrants, and
represents that it has or will implement and maintain appropriate safeguards
designed to safeguard and protect the confidentiality of any Confidential
Information.

(ii)      It will not disclose or use Confidential Information provided except
for the purposes as set in the Agreement, including as permitted under the Act
and its implementing regulations, or other applicable law.

(iii)      It acknowledges that the providing party is required by the
Safeguards Rule to take reasonable steps to assure itself that its service
providers maintain sufficient procedures to detect and respond to security
breaches, and maintain reasonable procedures to discover and respond to
widely-known security failures by its service providers. It agrees to furnish to
the providing party that appropriate documentation to provide such assurance.

(iv)      It understands that the FTC may, from time to time, issue amendments
to and interpretations of its regulations implementing the provisions of the
Act, and that pursuant to its regulations, either or both of the parties hereto
may be required to modify their policies and procedures regarding the
collection, use, protection, and/or dissemination of Non-Public Personal
Information. Additionally, states may issue amendments to and interpretations of
existing regulations, or may issue new regulations, which both of the parties
hereto may be required to modify their policies and procedures. To the extent
such regulations are so amended or interpreted, each party hereto agrees to use
reasonable efforts to adjust the Agreement in order to comply with any such new
requirements.

(v)      By the signing of this Agreement, each party certifies that it has a
written, comprehensive information security program that is in compliance with
federal and state laws that are applicable to its respective organization and
the types of Confidential Information it receives.

(b)        The Asset Representations Reviewer represents and warrants that it
has, and will continue to have, adequate administrative, technical, and physical
safeguards designed to (i) protect the security, confidentiality and integrity
of Non-Public Personal Information, (ii) ensure against anticipated threats or
hazards to the security or integrity of Non-Public Personal Information,
(iii) protect against unauthorized access to or use of Non-Public Personal
Information and (iv) otherwise comply with its obligations under this Agreement.
These safeguards include a written data security plan, employee training,
information access controls, restricted disclosures, systems protections (e.g.,
intrusion protection, data storage protection and data transmission protection)
and physical security measures.

(c)        The Asset Representations Reviewer will promptly notify the Servicer
in the event it becomes aware of any unauthorized or suspected acquisition of
data or Confidential Information

 

13



--------------------------------------------------------------------------------

that compromises the security, confidentiality or integrity of Servicer’s
Confidential Information, whether internal or external. The disclosure will
include the date and time of the breach along with specific information
compromised along with the monitoring logs, to the extent then known. The Asset
Representations Reviewer will use commercially reasonable efforts to take
remedial action to resolve such breach.

(d)      The Asset Representations Reviewer will cooperate with and provide
information to the Issuer and the Servicer regarding the Asset Representations
Reviewer’s compliance with this Section 4.9.

ARTICLE V.

RESIGNATION AND REMOVAL

Section 5.1.      Resignation and Removal of Asset Representations Reviewer.

(a)      Resignation of Asset Representations Reviewer.    The Asset
Representations Reviewer may not resign as Asset Representations Reviewer,
except:

(i)      upon determination that (A) the performance of its obligations under
this Agreement is no longer permitted under applicable law and (B) there is no
reasonable action that it could take to make the performance of its obligations
under this Agreement permitted under applicable law; or

(ii)      with the consent of the Issuer.

The Asset Representations Reviewer will give the Issuer and the Servicer sixty
(60) days’ prior notice of its resignation. Any determination permitting the
resignation of the Asset Representations Reviewer under subsection (i) above
must be evidenced by an Opinion of Counsel delivered to the Issuer, the
Servicer, the Owner Trustee, the Trust Collateral Agent and the Trustee. No
resignation of the Asset Representations Reviewer will become effective until a
successor Asset Representations Reviewer is in place.

(b)        Removal of Asset Representations Reviewer.    The Issuer may remove
the Asset Representations Reviewer and terminate all of its rights and
obligations (other than as provided in Section 4.5) under this Agreement (i) if
the Asset Representations Reviewer ceases to be an Eligible Asset
Representations Reviewer, (ii) on a breach of any of the representations,
warranties, covenants or obligations of the Asset Representations Reviewer
contained in this Agreement and (iii) on the occurrence of an Insolvency Event
with respect to the Asset Representations Reviewer, by notifying the Asset
Representations Reviewer, the Trustee and the Servicer of the removal.

(c)        Effectiveness of Resignation or Removal.  No resignation or removal
of the Asset Representations Reviewer will become effective until a successor
Asset Representations Reviewer is in place. The predecessor Asset
Representations Reviewer will continue to perform its obligations under this
Agreement until a successor Asset Representations Reviewer is in place.

 

14



--------------------------------------------------------------------------------

Section 5.2.      Engagement of Successor.

(a)      Successor Asset Representations Reviewer.  Following the resignation or
removal of the Asset Representations Reviewer under Section 5.1, the Issuer will
engage as the successor Asset Representations Reviewer a Person that is an
Eligible Asset Representations Reviewer. The successor Asset Representations
Reviewer will accept its engagement or appointment by executing and delivering
to the Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement or entering into a new Asset
Representations Review Agreement with the Issuer that is on substantially the
same terms as this Agreement.

(b)      Transition and Expenses.  The predecessor Asset Representations
Reviewer will cooperate with the successor Asset Representations Reviewer
engaged by the Issuer in effecting the transition of the Asset Representations
Reviewer’s obligations and rights under this Agreement. The predecessor Asset
Representations Reviewer will pay the reasonable expenses of the successor Asset
Representations Reviewer in transitioning the Asset Representations Reviewer’s
obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on the obligations on receipt of an invoice
with reasonable detail of the expenses from the successor Asset Representations
Reviewer.

Section 5.3.      Merger, Consolidation or Succession.  Any Person (a) into
which the Asset Representations Reviewer is merged or consolidated,
(b) resulting from any merger or consolidation to which the Asset
Representations Reviewer is a party, (c) which acquires substantially all of the
assets of the Asset Representations Reviewer, or (d) succeeding to the business
of the Asset Representations Reviewer, which Person is an Eligible Asset
Representations Reviewer, will be the successor to the Asset Representations
Reviewer under this Agreement. Such Person will execute and deliver to the
Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement (unless the assumption happens by
operation of law). No such transaction will be deemed to release the Asset
Representations Reviewer from its obligations under this Agreement.

ARTICLE VI

OTHER AGREEMENTS

Section 6.1.      Independence of Asset Representations Reviewer.        The
Asset Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer, the Trust Collateral Agent, the
Trustee or the Owner Trustee for the manner in which it accomplishes the
performance of its obligations under this Agreement. Unless expressly authorized
by the Issuer, and, with respect to the Owner Trustee, the Owner Trustee, the
Asset Representations Reviewer will have no authority to act for or represent
the Issuer, the Trust Collateral Agent, the Trustee or the Owner Trustee and
will not be considered an agent of the Issuer, the Trust Collateral Agent, the
Trustee or the Owner Trustee. Nothing in this Agreement will make the Asset
Representations Reviewer and any of the Issuer, the Trust Collateral Agent, the
Trustee or the Owner Trustee members of any partnership, joint venture or other
separate entity or impose any liability as such on any of them.

Section 6.2.      No Petition.  Each of the Servicer and the Asset
Representations Reviewer, by entering into this Agreement, and the Owner
Trustee, the Trust Collateral Agent and the

 

15



--------------------------------------------------------------------------------

Trustee, by accepting the benefits of this Agreement, agrees that, before the
date that is one year and one day (or, if longer, any applicable preference
period) after payment in full of (a) all securities issued by the Seller or by a
trust for which the Seller was a Seller or (b) the Notes, it will not start or
pursue against, or join any other Person in starting or pursuing against, the
Seller or the Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy or similar
law. This Section 6.2 will survive the termination of this Agreement.

Section 6.3.      Limitation of Liability of Owner Trustee .  It is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely as Owner Trustee of the Issuer, in the exercise of the powers and
authority conferred and vested in it, (ii) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose of binding
only the Issuer, (iii) nothing herein contained shall be construed as creating
any liability on Wilmington Trust Company, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (iv) Wilmington Trust
Company has made no investigation as to the accuracy or completeness of any
representations or warranties made by the Issuer in this Agreement and (v) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other related documents

Section 6.4.      Termination of Agreement.  This Agreement will terminate,
except for the obligations under Section 4.5, on the earlier of (a) the payment
in full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (b) the termination of the Issuer.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1.      Amendments.

(a)      The parties may amend this Agreement:

(i)      without the consent of the Noteholders, to clarify an ambiguity or to
correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement or to provide for, or
facilitate the acceptance of this Agreement by, a successor Asset
Representations Reviewer;

(ii)      without the consent of the Noteholders, if the Servicer delivers an
Officer’s Certificate to the Issuer, the Owner Trustee, the Trust Collateral
Agent and the Trustee stating that the amendment will not have a material
adverse effect on the Notes; or

(iii)      with the consent of the Noteholders of a majority of the Note Balance
of each Class of Notes materially and adversely affected by the amendment (with
each affected Class

 

16



--------------------------------------------------------------------------------

voting separately, except that all Noteholders of Class A Notes will vote
together as a single class).

(b)      Notice of Amendments.  The Servicer will give prior notice of any
amendment to the Rating Agencies. Promptly after the execution of an amendment,
the Servicer will deliver a copy of the amendment to the Rating Agencies.

Section 7.2.      Assignment; Benefit of Agreement; Third Party Beneficiaries.

(a)      Assignment.  Except as stated in Section 5.3, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the Issuer
and the Servicer.

(b)      Benefit of the Agreement; Third-Party Beneficiaries.  This Agreement is
for the benefit of and will be binding on the parties to this Agreement and
their permitted successors and assigns. The Owner Trustee, the Trust Collateral
Agent and the Trustee (both in its individual capacity and in its capacity as
Trustee for the benefit of the Noteholders), will be third-party beneficiaries
of this Agreement entitled to enforce this Agreement against the Asset
Representations Reviewer and the Servicer. No other Person will have any right
or obligation under this Agreement.

Section 7.3.        Notices.

(a)      Delivery of Notices.  All notices, requests, demands, consents, waivers
or other communications to or from the parties to this Agreement must be in
writing and will be considered given:

(i)      on delivery or, for a letter mailed by registered first class mail,
postage prepaid, three (3) days after deposit in the mail;

(ii)      for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

(iii)      for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

(iv)      for an electronic posting to a password-protected website to which the
recipient has access, on delivery (without the requirement of confirmation of
receipt) of an email to that recipient stating that the electronic posting has
occurred.

(b)      Notice Addresses.      Any notice, request, demand, consent, waiver or
other communication will be delivered or addressed as stated in Section 12.3(a)
of the Sale and Servicing Agreement or at another address as a party may
designate by notice to the other parties.

Section 7.4.      GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING
IN ANY WAY TO THIS AGREEMENT SHALL BE, GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS CONFLICT OF

 

17



--------------------------------------------------------------------------------

LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

Section 7.5.      Submission to Jurisdiction.  Each of the parties hereto hereby
irrevocably and unconditionally:

(a)      submits for itself and, as applicable, its property, in any legal
action relating to this Agreement, the Basic Documents or any other documents
executed and delivered in connection herewith, or for recognition and
enforcement of any judgment in respect thereof, to the nonexclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;

(b)      consents that any such action may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such action in
any such court or that such action was brought in an inconvenient court and
agrees not to plead or claim the same; and

(c)      waives, to the fullest extent permitted by law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement, the Basic Documents or the transactions contemplated hereby.

Section 7.6.      No Waiver; Remedies.  No party’s failure or delay in
exercising any power, right or remedy under this Agreement will operate as a
waiver. No single or partial exercise of any power, right or remedy will
preclude any other or further exercise of the power, right or remedy or the
exercise of any other power, right or remedy. The powers, rights and remedies
under this Agreement are in addition to any powers, rights and remedies under
law.

Section 7.7.      Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 7.8.      Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

Section 7.9.      Counterparts and Consent to Do Business Electronically.  This
Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original, but together they shall constitute one and the same
instrument. Facsimile and .pdf signatures shall be deemed valid and binding to
the same extent as the original and the parties affirmatively consent to the use
thereof, with no such consent having been withdrawn. Each party agrees that this
Agreement and any documents to be delivered in connection with this Agreement
may be executed by means of an electronic signature that complies with the
federal Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic Transactions Act, and/or any other relevant
electronic signatures law, in each case to the extent applicable. Any electronic
signatures appearing on this Agreement and such other documents are the same as
handwritten signatures for the purposes of validity, enforceability, and
admissibility. Each party hereto shall be entitled to conclusively rely upon,
and shall have no liability with respect to, any electronic

 

18



--------------------------------------------------------------------------------

signature or faxed, scanned, or photocopied manual signature of any other party
and shall have no duty to investigate, confirm or otherwise verify the validity
or authenticity thereof.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and the year first above written.

 

GM FINANCIAL CONSUMER AUTOMOBILE

RECEIVABLES TRUST 2020-4

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust.

By:

     

Name:

Title:

 

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM Financial, as Servicer

By:

     

Name:

Title:

 

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

By:

     

Name:

Title:

 

[Signature Page to Asset Representations Review Agreement]



--------------------------------------------------------------------------------

Schedule A

Representations and Warranties and Procedures to be Performed

Representation

1.        Characteristics of Receivables.   Each Receivable (A) was originated
(i) by GM Financial or (ii) by a Dealer and purchased by GM Financial from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with GM Financial and was validly assigned by such Dealer to GM Financial
pursuant to a Dealer Assignment, (B) was originated by GM Financial or such
Dealer for the retail sale of a Financed Vehicle in the ordinary course of GM
Financial’s or the Dealer’s business, in each case (i) was originated in
accordance with GM Financial’s credit policies and (ii) was fully and properly
executed by the parties thereto, and (iii) GM Financial and, to the best of the
Seller’s and the Servicer’s knowledge, each Dealer had all necessary licenses
and permits to originate Receivables in the state where GM Financial or each
such Dealer was located, (C) contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for
realization against the collateral security, and (D) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File or the Servicer’s electronic records relating thereto.

Documents

Receivable File

GM Financial’s Policies

Data Tape

Dealer Agreement

Procedures to be Performed

 

  A.

Origination Entity of Each Receivable

i.   

Confirm that the Contract is a retail installment sale contract or promissory
note relating to the sale of a motor vehicle.

ii.   

Review the Contract and verify it was originated by GM Financial or,

iii.   

Verify that the Receivable was originated by a Dealer and purchased by GM
Financial.

iv.   

If the Contract was originated by a Dealer, verify the Receivable File contains
a valid Dealer Agreement between the Dealer and GM Financial.

  B.

Receivable originated for Retail Sale of a Financed Vehicle

i.   

Review the Contract and verify GM Financial’s credit policies were followed.

ii.   

Observe the Contract and confirm it was executed by the buyer, co-buyer (if
applicable) and the Dealer.

 

Schedule A -1



--------------------------------------------------------------------------------

iii.   

If the Contract was originated by GM Financial, review the Receivable File and
confirm GM Financial had all necessary licenses and permits as required by the
state in which it was originated.

iv.   

If the Contract was originated by a Dealer, confirm the Dealer Agreement
contains language confirming the Dealer was required to have all necessary
licenses and permits and there was no evidence of the contrary.

  C.

Contract contains customary and enforceable provisions

i.   

Review the Contract and verify it contains clauses to render the rights and
remedies of the holder adequate for realization against the collateral.

  D.

Original Receivable Contract intact

i.   

Review the Receivable File and Servicer’s system for any indication of
amendments to the Receivable.

ii.   

If an amendment is reported, confirm the terms in the Contract match the data
tape.

  E.

If steps A through D are confirmed, then Test Pass.

 

Schedule A -2



--------------------------------------------------------------------------------

Representation

2.        Compliance with Law.   All requirements of applicable federal, state
and local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

Documents

Receivable File

Sale Contract

Procedures to be Performed

 

  A.

Confirm the following sections are present on the contract and filled out:

i.   

Name and address of Creditor

ii.   

APR

iii.   

Finance Charge

iv.   

Amount Financed

v.   

Total of Payments

vi.   

Total Sale Price

  B.

Confirm a Payment Schedule is present and complete.

  C.

Confirm there is an itemization of the Amount Financed.

  D.

Confirm the following disclosures are included in the contract:

i.   

Prepayment disclosure

ii.   

Late Payment Policy including the late charge amount or calculation

iii.   

Security Interest disclosure

iv.   

Contract Reference

v.   

Insurance Requirements

  E.

If steps A through D are confirmed, then Test Pass.

 

Schedule A -3



--------------------------------------------------------------------------------

Representation

3.        Binding Obligation.   Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

Documents

Retail Sale Contract

Procedures to be Performed

 

  A.

Observe the Contract and confirm it was signed by the Obligor.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -4



--------------------------------------------------------------------------------

Representation

4.        Schedule of Receivables.   The information set forth in the Schedule
of Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

Documents

Data Tape

Procedures to be Performed

 

  A.

Confirm the Account Number in the data tape matches the Account Number listed in
the Schedule of Receivables.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -5



--------------------------------------------------------------------------------

Representation

5.        Marking Records.   Each of GM Financial and the Seller agree that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

Documents

Transaction Documents

System Reports

Procedures to be Performed

 

  A.

Verified through the transaction documents and Schedule of Receivables.

  B.

Verify GM Financial indicates within its computer files that the Receivable is
owned by the Trust.

  C.

If steps A and B are confirmed, then Test Pass.

 

Schedule A -6



--------------------------------------------------------------------------------

Representation

6.        Chattel Paper.   The Receivables constitute “tangible chattel paper”
or “electronic chattel paper” within the meaning of the UCC.

Documents

Receivable File

Imaging System Access

Procedures to be Performed

 

  A.

Confirm there is a signature under the appropriate buyer, co-buyer and seller
signature lines on the contract.

  B.

Confirm the contract reports an amount financed greater than zero.

  C.

Confirm there is documentation of a lien against the title of a vehicle.

  D.

If steps A through C are confirmed, then Test Pass.

 

Schedule A -7



--------------------------------------------------------------------------------

Representation

7.        One Original.   There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

Documents

Receivable File

E-Vault

Procedures to be Performed

 

  A.

There is one original executed copy of the Contract or,

i.   

Ensure that all parties have signed the contract.

  B.

There is only one authoritative copy of the Receivable with respect to
“electronic chattel paper”;

i.   

Review the authoritative copy of the contract for the Receivable. Verify it is
unique, identifiable, and unalterable.

ii.   

Ensure the authoritative copy has been executed by all parties.

iii.   

Ensure in the contract has been marked as an Authoritative Copy.

  C.

Ensure the copy has been executed by all parties to GM Financial.

 

  D.

If steps A through C are confirmed, then Test Pass.

 

Schedule A -8



--------------------------------------------------------------------------------

Representation

8.        Not an Authoritative Copy.   With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

Documents

E-Vault

Procedures to be Performed

 

  A.

Confirm if there is a single authoritative copy;

i.   

Identify any and all contracts other than the single authoritative copy.

ii.   

Confirm all non-authoritative electronic chattel paper copies are appropriately
marked.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -9



--------------------------------------------------------------------------------

Representation

9.        Revisions.   With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

Documents

E-Vault

Procedures to be Performed

 

  A.

Review electronic chattel paper, confirm that related Receivables have been
established in the following manner:

i.   

All copies of revisions that add or change an identified assignee of the
authoritative copy of the Contract contain the signature and/or approval of the
Trust Collateral Agent.

ii.   

All revisions of the authoritative copy are identifiable as authorized or
unauthorized.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -10



--------------------------------------------------------------------------------

Representation

10.        Pledge or Assignment.   With respect to Contracts that are
“electronic chattel paper”, the authoritative copy of each Contract communicated
to the Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

Documents

E-Vault

Procedures to be Performed

 

  A.

Review the authoritative copy of the Contract;

i.     

Confirm there is no indication that the Receivable has been pledged, assigned or
conveyed to any other Party other than the Trust Collateral Agent.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -11



--------------------------------------------------------------------------------

Representation

11.        Receivable Files Complete.   There exists a Receivable File
pertaining to each Receivable. Related documentation concerning the Receivable,
including any documentation regarding modifications of the Contract, will be
maintained electronically by the Servicer in accordance with customary policies
and procedures. With respect to any Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable currently is in the possession
of the Custodian.

Documents

Receivable File

Modification Agreements (if applicable)

Procedures to be Performed

 

  A.

Confirm the Receivable File is Completed;

i.   

Review Receivable and confirm that there is a corresponding Receivable File.

ii.   

Verify all related documents concerning the Receivable are maintained
electronically by the Servicer.

iii.   

If any Receivables are “tangible chattel paper,” confirm the Custodian has the
complete Receivable File for each Receivable.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -12



--------------------------------------------------------------------------------

Representation

12.        Receivables in Force.   No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

Documents

Receivable File

Assignment

Data Tape

Procedures to be Performed

 

  A.

Confirm the Receivable has not been satisfied, subordinated or rescinded;

i.     

Review Receivable file and confirm there is no indication the Receivable was
subordinated or rescinded.

ii.     

Confirm there is no indication the Receivable was satisfied prior to the Cutoff
Date.

  B.

Confirm there is no evidence the Financed Vehicle has been released from the
lien in whole or in part.

  C.

Confirm there is no indication the terms of the Receivable have been waived,
altered or modified since origination, except by instruments or documents
identified in the Receivable File or the Servicer’s electronic records.

  D.

If steps A through C are confirmed, then Test Pass.

 

Schedule A -13



--------------------------------------------------------------------------------

Representation

13.        Good Title.   Immediately prior to the conveyance of the Receivables
to the Trust pursuant to this Agreement, the Seller was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by the Seller, the Trust shall have
good and indefeasible title to and will be the sole owner of such Receivables,
free of any Lien. The Seller has not taken any action to convey any right to any
Person that would result in such Person having a right to payments received
under the related Insurance Policies or the related Dealer Agreements or Dealer
Assignments or to payments due under such Receivables. No Dealer has a
participation in, or other right to receive, proceeds of any Receivable.

Documents

Receivable File

Dealer Agreement

Procedures to be Performed

 

  A.

Review the Receivable;

i.     

Confirm the receivable had no lien or claim filed for additional work, labor, or

materials. Also, confirm there is no tax lien for this Receivable.

ii.     

Confirm that the title documents list AFSI or DBA GM Financial as the sole lien
holder and that no other lien

holder is listed and has not been sold, assigned, or

transferred to any other entity.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -14



--------------------------------------------------------------------------------

Representation

14.        Security Interest in Financed Vehicle.   Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s and the Servicer’s knowledge, as of the Cutoff Date, there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

Documents

Receivable File

Procedures to be Performed

 

  A.

Confirm first priority for GM Financial;

i.     

Verify that the Receivable has an existing first priority security interest in
favor of GM Financial or properly registered DBA.

ii.     

Verify the lien certificate shows or that GM Financial has commenced procedures
(which may include an application of title, a dealer guaranty or other standard
documentation or practices in effect at the time of origination) that will
result in such Lien Certificate which will show GM Financial or a registered DBA
as the original secured party under the Receivable.

  B.

Confirm first priority security interest directly after sale, transfer or
assignment;

i.     

Verify the Receivable has been secured by a security interest in the Financed
Vehicle.

ii.     

Verify the security interest exists prior to all other Liens and security
interests in the Financed Vehicle which already exist or could exist later.

iii.     

As of the Cutoff Date, verify that no other Liens or Claims exist affecting the
Financed Vehicle that are or may be prior or equal to the Liens of the
Receivable.

  C.

If steps A and B are confirmed, then Test Passes.

 

Schedule A -15



--------------------------------------------------------------------------------

Representation

15.        Receivable Not Assumable.   No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

Documents

Receivable File

Procedures to be Performed

 

  A.

Confirm the Receivable is NOT assumable by any Person in a manner that would
release the Obligor from their financial obligation to GM Financial;

i.     

Review the Contract for language indicating the Receivable is not assumable.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -16



--------------------------------------------------------------------------------

Representation

16.        No Defenses.  No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

Documents

Receivable File

Dealer Agreement

Procedures to be Performed

 

  A.

Confirm the Receivable files and documents do NOT have any indication that it is
subject to rescission, setoff, counterclaim, or defense that could cause the
Receivable to become invalid.

  i.        Confirm there is no indication of litigation or attorney involvement
in the Receivable file or servicing system.

  B.

If step A is confirmed, Test Pass.

 

Schedule A -17



--------------------------------------------------------------------------------

Representation

17.        No Default.  There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s and the Servicer’s knowledge, no
condition exists or event has occurred and is continuing that with notice, the
lapse of time or both would constitute a default, breach, violation or event
permitting acceleration under the terms of any Receivable, and there has been no
waiver of any of the foregoing.

Documents

Receivable File

Data Tape

Procedures to be Performed

 

  A.

Confirm that no default status existed or was pending on the Receivable as of
the Cutoff Date;

  i.        Verify the loan did not have a default, breach, violation or event
permitting acceleration under the terms of the Receivable.   ii.        Verify
that no conditions existed that would permit acceleration of notice that was
provided.   iii.        If a condition did exist as specified in part ii, verify
that the Receivable had a waiver preventing acceleration from one of the
aforementioned reasons.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -18



--------------------------------------------------------------------------------

Representation

18.        Insurance.  At the time of an origination of a Receivable by GM
Financial or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

Documents

Receivable File

Agreement to Provide Insurance

Procedures to be Performed

 

  A.

Verify the Contract or the Agreement to Provide Insurance requires the
Receivable to be covered by a comprehensive and collision insurance policy at
the time of origination or that language exists allowing the seller to obtain
physical loss and damage insurance at the expense of the Obligor if the Obligor
fails to do so.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -19



--------------------------------------------------------------------------------

Representation

19.        Fixed Payments, Simple Interest.  Each Receivable provides for fixed
level monthly payments (provided that the first and last payments may be
minimally different from the level payment amount) that fully amortize the
Amount Financed over the original term, and amortizes using the Simple Interest
Method.

Documents

Receivable File

Retail Installment Contract

Procedures to be Performed

 

  A.

Observe the Contract and confirm it is a Simple Interest Method Contract.

  B.

Review the Contract and confirm it reflects a level monthly payment except for
the first and final payment, if any. Sum the first payment (if any), the product
of the number of payments (or the number if regular payments, if there is a
first or final payment) and the Payment Amount and the final payment (if any)
and confirm that this amount is equal to the Total of Payments in the Truth in
Lending section of the Contract.

 

Schedule A -20



--------------------------------------------------------------------------------

Representation

20.        Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

 

Schedule A -21



--------------------------------------------------------------------------------

Documents

Data Tape

Receivable File

Procedures to be Performed

 

  A.

Review the data tape and confirm that the remaining maturity date is more than
or equal to 3 months but less than or equal to 84 months from the Cutoff Date.

  B.

Review the data tape and confirm that the original maturity date is more than or
equal to 3 months but less than or equal to 84 months from the Cutoff Date.

  C.

Review the data tape and confirm that the remaining principal balance is more
than or equal to $250 but less than or equal to $150,000.

  D.

Review the data tape and confirm that the annual percentage rate is not more
than 20 percent.

  E.

Review the data tape and confirm that the next payment due date was not more
than 30 days from the Cutoff Date.

  F.

Confirm the following:

  i.        The Contract was completed on a US State or Territory automobile
contract form.   ii.        An “Applicable Law” disclosure is present confirming
the contract is governed by Federal and State law.   iii.        The test for
Compliance with Law representation was passed.

  G.

Review the Contract and confirm that the Obligor’s billing address is located
within the United States or within a United States territory.

  H.

Review the Contract and confirm that the payment schedule details are reported
in US dollars.

  I.

Review the Contract and confirm that the contract is assignable without the
consent or notice of the Obligor.

  J.

Confirm a Truth in Lending statement appears on the Contract.

  K.

Review the data tape and to confirm that no automobile was held in repossession
inventory as of the Cutoff Date.

  L.

Review the data tape and to confirm that no Obligor was involved in active
bankruptcy as of the Cutoff Date.

  M.

Review the Contract and confirm that the Obligor is not reported as the United
States of America or any State, agency, department or subdivision of the
government.

  N.

If steps A through M are confirmed, then Test Pass.

 

Schedule A -22



--------------------------------------------------------------------------------

Representation

21.        Prepayment.  Each Receivable allows for prepayment and partial
prepayments without penalty.

Documents

Retail Sale Contract

Procedures to be Performed

 

  A.

Confirm there is language in the Contract that the borrower is able to pay off
the Receivable before the maturity date without being penalized.

  B.

If step A is confirmed, then Test Pass.

 

Schedule A -23